DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 19 have been amended to include the limitation “an array of perforations”. The applicant does not have support for the term “array”. The applicant discloses a plurality of perforations [abstract]. The applicant states that the prior art application 2016/0327185 A1 discloses an array of fluid communication 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupp (US 3,503,097). 
In regard to claim 1, Krupp discloses a film of thermoplastic material that is perforated (col. 1 lines 11-15). A perforation is made in the form of “U” or horseshoe shape a small tongue of thermoplastic film is left in the aperture (col. 1 lines 44-46). The hoseshoe shape perforation forms a toe portion 14 (col. 4 lines 25-34). The examiner considers the toe portion to be a nob. The nob is only on one side of the perforations that remains attached to the lower surface of the polymeric layer (fig. 3). Multiple perforations are formed (fig. 2), thus an array. 
In regard to claim 19, Krupp discloses a polymeric sheet that comprises a polymeric layer having an upper surface and a lower surface (fig. 3). The polymeric sheet has perforations 14 (col. 4 lines 25-34). The examiner considers the toe portion to be a nob. The nob is only on one side of the perforations that remains attached to the lower surface of the polymeric layer (fig. 3). Multiple perforations are formed (fig. 2), thus multiple nobs are formed on the polymeric sheet.
In regard to claim 20, Krupp discloses that the nobs comprise polymeric material punched from said polymeric sheet when forming said perforations (col. 3 lines 45-61).
In regard to claim 21, Krupp discloses that the polymeric sheet lower surface is adjacent said exposed surface with said nobs spacing said polymeric sheet lower surface from said exposed surface whereby said perforations are open to said space between said exposed surface and said polymeric sheet lower surface (fig. 3). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupp (US 3,503,097) in view of Work et al. (US 2016/0327185, hereinafter “Work”).
In regard to claim 2, Krupp discloses a protective polymeric sheet that comprises a layer of polymeric material with a plurality of perforations, which extend through the first layer as previously discussed.
Krupp is silent with regard to the thickness of the polymeric sheet.
Work disclose a perforated wrap-type covering that protects buried pipes from damage by rocks and abrasive fill [abstract]. The sheet of polymeric material is formed from low density polyethylene with a thickness of 2.03 mm. 
Krupp and Work both disclose thermoplastic sheet materials with perforations. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the thickness of 2.03 mm of the polymeric sheet material of Work for the thickness of the polymer sheet material of Krupp motivated by the expectation of forming a protective wrap that does not interfere with conventional cathodic protection systems [0003].
In regard to claim 3, modified Krupp discloses that the polymeric can include low density polyethylene [Work 0010].
In regard to claims 4-5, modified Krupp discloses that sheet can include carbon black [Work 0012]. Modified Krupp discloses a polymeric sheet that is composed of low density polyethylene and carbon black with a thickness of 2.03 mm. It would naturally flow that the sheet density of 0.920 to 0.960 g/cm3, a tensile strength at break of 10-50 kN/m, an elongation at break of 100% to 1000%, a puncture resistance of 250-1000 N, a volume resistivity of 1-100Ω·m, and impact strength of 200-500 in/lbs would be inherent to the polymeric sheet of 
In regard to claim 9, Krupp is silent with regard to the perforations having a diameter between about 3 and 5 mm.
Work discloses that the perforations have a diameter of about 1.5 mm to 4.8 mm [abstract].
Krupp and Work both disclose thermoplastic sheet materials with perforations. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a perforation diameter of about 1.5 mm to 4.8 mm as disclosed in Work for the diameter of the perforations in Krupp motivated by the expectation of forming a protective covering that allows moisture to contact the coated pipe and provide current paths between the coated pipe, through the soil and to sacrificial anodes [Work abstract].
In regard to claim 10, modified Krupp is silent with regard to the spacing of the perforations.
It should be noted that the spacing of the perforations are result effective variables.  As the spacing of the perforations increase, the amount of perforations on the wrap decreases. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the spacing of the perforations to be about 10 mm to about 127 mm since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have 
In regard to claim 11, Krupp discloses that the perforations are evenly spaced [fig. 2].
In regard to claim 12, Krupp is silent with regard to the thickness of the nobs.
It should be noted that the thickness of the nobs is a result effective variable.  As the thickness of the nob increases, the amount spacing between the pipe and the sheet increases. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the nobs to 1-3.5 mm thick and about 1-5 mm in diameter since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the thickness of the nobs to 1-3.5 mm thick and about 1-5 mm in diameter of modified Krupp motivated by the expectation of forming a perforated wrap that protects coatings for buried pipes from damage by rocks and abrasive fill. 
In regard to claim 17, Krupp is silent with regard to a means to attach said polymeric sheet to a structure when in use.
Work disclose the protective covering preferably has mounting holes which are spaced apart in rows which extend about respective circumferences of a pipe being coated [abstract].
Krupp and Work both disclose thermoplastic sheet materials with perforations. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize mounting holes as disclosed in Work in the polymeric sheet of Krupp motivated by the expectation of forming a means for attaching said polymeric sheet to a structure when in use.
.
	
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupp (US 3,503,097) in view of Percec et al. (US 5084352, hereinafter “Percec”).
In regard to claims 6-8, Kruth discloses a polymeric sheet with perforations wherein the layers are formed from a thermoplastic material as previously discussed. 
Kruth is silent with regards to the polymeric sheet having three layers being formed from linear low-density polyethylene.
Percec discloses a multilayer barrier film that provides gas and moisture barrier properties (abstract). The three layer film comprises three layers of coextruded LLDPE (col. 8 lines 45-50). It would be inherent that the bottom layer has a maximum volume resistivity of 100 Ω·m because Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Kruth and Percec both disclose three layer sheets that are formed as barrier materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the three layers of coextruded LLDPE as disclosed in Percec for the layer materials of the polymeric sheet of Kruth motivated by the expectation of forming a tri-layer structure that has enhanced gas and moisture barrier properties (Percec abstract).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
The applicant argues that the claimed invention relates to a protective sheet requiring perforations through the sheet and spacing between the sheet and the protected surface whereby fluid may reliably flow through the perforations and between the sheet and the protected surface. Krupp, by contrast, relates to a pull or rip tab for initiating a tear in a heat shrunk package. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fluid may reliably flow through the perforations and between the sheet and the protected surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant claims a protective polymeric sheet that comprises a layer of a polymeric material and an array of perforations created along the polymeric sheet using means resulting in nobs on only one side of the perforations that remain attached to the lower surface of the polymeric layer. The applicant does not define “protective” within the specification. The applicant does not claim the end use of the polymeric sheet, thus the polymeric sheet of Krupp reads on the applicant’s claimed polymeric sheet. 

The applicant argues that Krupp does not have a nob on only one side of the perforation. Rather, beads or thickened areas formed around the tabs. 
In response, the applicant’s independent claims read “an array of perforation created along the polymeric sheet using means resulting in nobs on only one side of the perforations that remain attached to the lower surface of the polymeric layer”. Krupp teaches “because of the longest contact time that film 6 experiences with perforating surface 30 is at the point touched by initial contact point 58, the bead 52 formed will be the largest or thickest there (col. 5 lines 10-52 will decrease proceeding from that point around the perimeter of the perforation 4 due to lower punch-film contact times (col. 5 lines 13-16). Thus, Krupp teaches that the bead formation 52 is on one side of the film wherein the initial contact point started. The bead formation 52 extends through the perforation creating a bead portion on the lower surface (fig. 3 and 4). The applicant does not define “nob” within the specification, thus the bead formation 52 clearly reads on the claimed “nob”. 
The examiner would like to note that the applicant discloses that the spacer 400, adjacent to the hole 120 and extending from the lower surface 104 of the sheet 100 results from the creation of the holes in the sheet (pg. 6).  Krupp discloses that the bead formation is a result from the creation of the holes in the sheet. Thus, the examiner does not see a distinction between the nobs of the applicant and the bead formation 52 of Krubb.

The applicant has argued that the polymeric sheet of Krupp might function to space the film from an underlying surface, but it would not ensure flow through perforations into that space. 
In response to applicant's argument that Krupp’s polymer sheet would not ensure flow through perforations into that space, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782